                        UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 John Scatchell, Sr.,                              )
                                                   )
              Plaintiff,                           )              Case No.: 2018-cv-03989
                                                   )
 v.                                                )              Judge John F. Kness
                                                   )
 Village of Melrose Park, an Illinois              )              Magistrate Judge Michael T.
 Municipal Corporation; Ronald M. Serpico;         )              Mason
 Sam C. Pitassi; Michael Castellan; and            )
 Steven Rogowski,                                  )
                                                   )
              Defendants.                          )


    VILLAGE OF MELROSE PARK’S MOTION TO QUASH PLAINTIFF’S 30(B)(6)
   NOTICE OF DEPOSITION, OR IN THE ALTERNATIVE, ISSUE A PROTECTIVE
     ORDER TO PREVENT PLAINTIFF’S HARASSING DISCOVERY TACTICS

       NOW COMES the Village of Melrose Park, by its undersigned counsel, and respectfully

requests that this Honorable Court enter an Order quashing Plaintiff’s Notice of 30(b)(6)

Deposition because the content of the Notice does not provide reasonable particularity as required

by FRCP 30(b)(6), and because the proposed scope of the deposition goes far beyond anything

that is permissible. In support of its Motion, the Village states as follows:

       1.      This is an action brought by a former police lieutenant, alleging that he was

subjected to adverse employment actions for supporting another officer’s (Lavalais) objections to

a residency order.

       2.      To date, Plaintiff has taken seven depositions and intends to take up to five more.

[Dkt. #45 p.2] Notably, those depositions have included Mayor Serpico, Director of Police Pitassi,

and the two Deputy Chiefs of Police (Castellan and Rogowski).




                                                  1
       3.     On March 4, 2020, Plaintiff issued a 30(b)(6) Deposition Notice, listing the

following as the subject matter of the proposed testimony:

       Lay the foundation as to authenticity, applicable hearsay definitions and/or
       exceptions, best evidence, and other foundational requirements for documents
       tendered to all other deponents in this case including, but not limited to: Village of
       Melrose Park ordinances, resolutions, policies, rules and regulations; Collective
       Bargaining Agreements; Village Board meeting minutes and agendas; Village
       Board of Police and Fire Commissioners/Personnel Board minutes, agendas, and
       decisions; Melrose Park Police Department records, including personnel records
       and police records, tickets, complaints, traffic crash reports, and citations; emails
       sent to/received by Melrose Park, Illinois staff members from
       @melroseparkpd.com email addresses or other email addresses affiliated with the
       Village of Melrose Park, Illinois; EEOC activity log (Plaintiff’s Prod. 4, Castellan
       Ex. 4), EEOC filings and correspondence; tables of organization and organizational
       charts; correspondence sent from attorneys representing the Village or any of its
       individuals in the instant litigation (including prior to litigation) or in the Lavalais
       litigation; Melrose Park Police Department policies; anonymous letters in
       deposition exhibits; statements of economic interests filed by Melrose Park
       employees with Cook County, Illinois (Castellan Ex. 11); Statement of Charges
       filed against Michael Castellan at the Board of Fire and Police Commissioners /
       Village of Melrose Park; billing records from Laner Muchin (e.g., but not limited
       to, Castellan Exhibit 14, 15; Pitassi Exhibit 18, 19, 20; Serpico Exhibits 12, 13);
       insurance documents (e.g., Complaint for Declaratory Judgment in USSI v. VMP,
       19-cv-05232); consent decrees covering the Village at any point (e.g., the Lavalais
       consent decree); text messages sent by individual Defendants to John Scatchell, Sr.
       (e.g., Pitassi Exhibit 10); Village of Melrose Park Pension Fund meeting minutes
       and agendas; red light violation notices
       issued by Melrose Park; Melrose Park Internal Affairs Reports; alcohol /drug
       testing documents; and other like and related documents. 2. Overtime hours worked
       by Peter Caira on the John Scatchell, Jr. investigation, including payroll and benefit
       time records reflecting actual overtime worked and paid and/or for which he
       received accrued benefit time. The witness is requested to produce official payroll
       records and benefit time records reflecting these amounts; 3. The witness may also
       be asked about the police department disciplinary process from
       the initiation of complaints, to assessments of initial complaints, to assignment of
       complaints, to internal affairs procedures and investigations, determinations or
       sustained and/or not sustained; determination and recommendation of discipline;
       imposition of discipline; selection of number of days and/or termination of officers;
       suspension and termination of officers; decision and filing of cases before the Board
       of Fire and Police Commissioners; historical actual filings of cases at such Board
       (including specific examples of other officers who have had hearings there, for what
       allegations, and outcomes); and the decision not to file charges with the Board, but
       to impose police discipline internally (e.g., on relatives of Pitassi and Castellan).
       (Ex. 4)



                                                  2
       4.      Many of the foregoing topics do not provide “reasonable particularity” of the topics

sought to be the subject of an examination, as required by FRCP 30(b)(6). For example, , “Internal

Affairs Reports” and “alcohol /drug testing documents” do not identify which reports and

documents are at issue and would require the witness to become familiar with virtually all such

documents, with no express limitations regarding the time period or even the nature of the tests

(pre-hire, random, cause, post-accident, etc.).

       5.      Other topics might seem to be sufficiently detailed at a glance, but are not. For

example, the first topic in Plaintiff’s 30(b)(6) Notice is “Village of Melrose Park ordinances,

resolutions, policies, rules and regulations; Village Board meeting minutes and agendas,” but there

are no chronological or subject matter limitations to these topics.

       6.      Moreover, the list of topics is unreasonable because it will result in more than

twenty separate depositions; the list below groups the topics and divides them by likely responsive

witnesses:

   1. Village of Melrose Park ordinances, resolutions, policies, rules and regulations; Village
      Board meeting minutes and agendas (The Village Clerk or designee);
   2. Collective Bargaining Agreements (Mayor Serpico);
   3. Village Board of Police and Fire Commissioners/Personnel Board minutes, agendas, and
      decisions and the Statement of Charges filed against Michael Castellan at the Board of Fire
      and Police Commissioners / Village of Melrose Park, and historical actual filings of cases
      at such Board (including specific examples of other officers who have had hearings there,
      for what allegations, and outcomes) (Secretary of the BOFPC);
   4. Melrose Park Police Department records, including … police records, tickets, complaints,
      traffic crash reports, and citations (MPPD Records staff);
   5. emails sent to/received by Melrose Park, Illinois staff members from melroseparkpd.com
      email addresses or other email addresses affiliated with the Village of Melrose Park,
      Illinois (Village IT staff for non-police emails; MPPD IT for MPPD-related emails);
   6. EEOC filings and correspondence (Village attorney from the Del Galdo Law Group);
   7. Melrose Park Police Department personnel records, tables of organization and
      organizational charts and payroll and benefits records relating to Caira’s overtime (Village
      HR Manager)
   8. correspondence sent from attorneys representing the Village or any of its individuals in the
      instant litigation (including prior to litigation) or in the Lavalais litigation (Three separate
      law firms relating to Defendants);



                                                  3
   9. Melrose Park Police Department policies and police department disciplinary process from
       the initiation of complaints, to assessments of initial complaints, to assignment of
       complaints, to internal affairs procedures and investigations, determinations or sustained
       and/or not sustained; determination and recommendation of discipline; imposition of
       discipline; selection of number of days and/or termination of officers; suspension and
       termination of officers; decision and filing of cases before the Board of Fire and Police
       Commissioners; and the decision not to file charges with the Board, but to impose police
       discipline internally; and anonymous letters in deposition exhibits (e.g., on relatives of
       Pitassi and Castellan) (Pitassi or Rogowski, who have already been deposed on these
       issues);
   10. statements of economic interests filed by Melrose Park employees with Cook County,
       Illinois (Castellan already testified about the documents);
   11. billing records from Laner Muchin (Village Controller or Laner Muchin representative);
   12. insurance documents (e.g., Complaint for Declaratory Judgment in USSI v. VMP, 19-cv-
       05232) (an attorney from Peterson Johnson & Murray - Chicago LLC);
   13. consent decrees covering the Village at any point (e.g., the Lavalais consent decree)
       (Village counsel from 1986-1994);
   14. text messages sent by individual Defendants to John Scatchell, Sr. (the four individual
       Defendants, who were each already deposed);
   15. Village of Melrose Park Pension Fund meeting minutes and agendas (Secretary of the
       Pension Board);
   16. red light violation notices issued by Melrose Park (the vendor who manages the program);
   17. Melrose Park Internal Affairs Reports (could be multiple individuals, depending upon
       which reports are addressed);
   18. alcohol /drug testing documents (the Village cannot identify witnesses without more clarity
       as to the documents being addressed);
   19. and other like and related documents (the Village cannot respond to this topic).
   20. Overtime hours worked by Peter Caira on the John Scatchell, Jr. investigation, including
       payroll and benefit time records reflecting actual overtime worked and paid and/or for
       which he received accrued benefit time (Caira).

       7.      Several of Plaintiff’s proposed topics are simply too broad because the Village

cannot identify the outer limits of the area of inquiry, and therefore cannot properly prepare

witnesses on those topics.

       8.      Other topics are inappropriate because any arguable relevance is so remote that the

burden of preparing and producing an appropriate witness is disproportionate, including, for

example, a 1987 consent decree that was dismissed in 1994.

       9.      Other topics are overbroad because they are not limited to issues involving

individuals who are similarly situated to the Plaintiff. E.g. Boss v. Castro, 816 F.3d 910, 917 (7th



                                                 4
Cir. 2016) (“A similarly-situated employee is one whose performance, qualifications, and conduct

are comparable in all material respects”).

          10.    As explained in detail in the attached Memorandum of law, pursuant to Local Rule

37.2, the undersigned counsel for the Village states that after consultation in person, by email and

by telephone and good faith attempts to resolve differences, the Parties are unable to reach an

accord.

          WHEREFORE, the Village of Melrose Park respectfully requests that Plaintiff’s 30(b)(6)

Notice be quashed and that the Court grant such further and additional relief as the Court deems

just and proper.

Dated: April 8, 2020                              VILLAGE OF MELROSE PARK


                                                  By:     /s/Jeffrey S. Fowler
                                                          One of Its Attorneys

Jeffrey S. Fowler (6205689)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
(312) 467-9800
(312) 467-9479 (fax)




                                                 5
                                 CERTIFICATE OF SERVICE

       I, Jeffrey S. Fowler, an attorney, hereby certify that on April 8, 2020, I caused to be served

a copy of the foregoing Motion in the above-captioned matter to be filed with the Clerk of the

District Court and served on the parties of record, including those listed below, by operation of the

Court’s CM/ECF electronic filing system, addressed to:

                                      Gianna Scatchell
                                      Law Offices of Gianna Scatchell
                                      360 West Hubbard, #1404
                                      Chicago, Illinois 60654

                                      Cass T. Casper
                                      Talon Law, LLC
                                      105 West Madison Street, Suite 1350
                                      Chicago, Illinois 60602


                                              /s/Jeffrey S. Fowler
                                              Jeffrey S. Fowler




                                                 6
